Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 8,9,24,26,30,31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 24, lines 6,9, the ‘data’ lacks clear antecedent basis.
In claim 30, line 6, the ‘reference line’ lacks antecedent basis, and further it is unclear if the reference line has an elongate distance sensor or the electronic measuring device has a elongate distance sensor.  
In claim 31, it appears that the word ‘wherein’ is missing before ‘elongate’.  
In claim 8, the audio device lacks antecedent basis.
In claim 9, the audio instructions lacks antecedent basis.
In claim 26, it appears that a word, such as ‘determining’, is missing after ‘further’.



Claim Rejections - 35 USC § 103
Claim 1-4,6,7,10,12,23,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jam (WO 2014/146188), submitted by applicant, and Trantzas et al (5,952,585).

stance foot and an excursion foot, comprising:
a mat having a stance foot orientation guide for receiving the stance foot; (see at least figure 1 of Jam)
at least one elongate reference line extending radially from the stance foot
orientation guide; (see at least figure 1 of Jam)
an electronic measuring device for measuring the distance between the
stance foot and the excursion foot when the excursion foot is on or near the
reference line. (Jam teaches scales on the radial lines to help indicate distance between feet.  However, it is silent as to an electronic manner of measuring distance between feet.  Trantzas teaches an electronic measuring device that can measure distance between feet, see at least figure 29 and at least col. 12:60-63 which teaches that the positions of one foot relative to another foot is determined, and col. 4:50-55 teaches that the distance of footprint events are measured.  To use the pressure sensitive mat with the device of Jan would have been obvious since it would merely enable an electronic manner of measuring distance, instead of relying on scales written on the mat of Jam.)

2. The balance testing apparatus as claimed in claim 1 wherein the
electronic measuring device is a haptic distance sensor that is located in
registration with the at least one elongate reference line. (at least page 11 of Jam teaches various sensors that are activated by touch, hence are haptic sensors.  To place them in registration with a elongated line is considered to be an obvious design choice yielding merely predictable results.)


electronic measuring device is one of a lidar, capacitive, resistive, ultrasonic,
time-of-flight or pressure or temperature sensitive device that measures distance. (Trantzas measures pressure, see abstract.  Jam also teaches various types of sensors, page 11.)

4. The balance testing apparatus as claimed in claim 1 further including an
electronic data storage device and a visual display operably connected to the
electronic measuring device for storing and displaying the measured distance. (Jam is silent as to storage.  However, Trantzas teaches a computer 600 that has memory which can store the results of the analysis. To use storage in would merely yield predictable results) 


6. The balance testing apparatus as claimed in claim 4 wherein the
electronic data storage device is any one of a mobile device, a personal
computer, a tablet, the cloud or a combination thereof.  (Trantzas teaches a computer, figure 29)

7. The balance testing apparatus as claimed in claim 1 further including an
audio device operably connected to the electronic data storage device. (see at least page 11 which teaches a visual/audio generating circuit.  Such circuit is considered to be ultimately operably connected to the computer and memory of Trantzas.  If not, it would have been obvious to make them operably connected so that the sensors would activate, when touched, and allow for the measuring of distance by the computer of Trantzas.)


10. The balance testing apparatus as claimed in claim 1 wherein the stance
foot orientation guide includes a central reference point for indicating the position
of the stance foot. (see at least figure 1 of Jam)


12. The balance testing apparatus as claimed in claim 10 wherein the plurality
of radial spokes are 8 equally spaced radial spokes. (see at least page 9 and figure 1 of Jam)

23. The balance testing apparatus as claimed in claim 1 wherein the balance
testing apparatus is collapsible. (see at least page 9 of Jam which teaches foldability)

24. A method of balance testing, for a test subject having a stance foot and an
excursion foot using the balance testing apparatus of claim 1 , comprising the
steps of:
a) measuring a first predetermined parameter having the stance foot in a
first predetermined position;
b) storing the data;
c) repeating steps a) and b) with the stance foot in a different
predetermined position; and
d) evaluating the data to obtain a balance test protocol score.  (see comments above re claim 1.  Further, the above method steps are considered to be well known to the skilled artisan and the ordinary manner of determining a patient’s balance ability.  Obtaining a protocol score is considered to be performed in the physician’s head, and can be automated in a obvious manner, see MPEP 2144.04.)


Claim 16,21,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jam (WO 2014/146188) and Trantzas et al (5,952,585) and further in view of Cheung et al (2017/0296113).
16. |The balance testing apparatus as claimed in claim 1 further including a
center of gravity platform. (Jam is silent as to a center of gravity platform.  However, Cheung teaches a platform that measures center of gravity, see at least ¶12.  To use such with the device of Jam would have been obvious since it would enable balance ability to be measured, ¶2.)

21. The balance testing apparatus as claimed in claim 16 wherein the center
of gravity platform determines the weight of the subject.  (see at least the title of Cheung)

22. The balance testing apparatus as claimed in claim 21 wherein the center
of gravity platform determines the percentage of the weight of the subject that is
offloaded when the excursion foot of the subject touches the ground. (it is considered to be obvious that when a foot is not on the platform of Cheung, the contribution of that foot is not considered in the weight measurement.  Determining the percentage can be easily performed in the user’s head, or automated in a predictable manner)





Claim 30,31,33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trantzas et al (5,952,585) and DeMarch (2017/0128816).

30. A flexible sensing strip for use in association with a balance testing mat for
testing balance of a test subject having a stance foot and an excursion foot,
comprising:
an electronic measuring device for measuring the distance between the stance foot and the excursion foot when the excursion foot is on or near the reference line having an elongate distance sensor; (see at least abstract and col. 4:50-55 and col. 12:54-63 of Trantzas which teaches measuring distance between footprint events and the relative arrangement of footprints and the locations of contact in relation into other points of contact, and at least figure 29.  Any portion shown in the figures can be considered a flexible strip that is elongated.  Further, it would have been obvious to measure distance between feet, when in use with as balance mat, since such distance is considered to be important to know to evaluate the patient, and would yield only predictable results)
a display operably connected to the elongate distance sensor; (see figure 29 of Trantzas which shows a computer with a display)
a speaker operably connected to the elongate distance sensor. (Trantzas is silent as to a speaker.  However, to use a speaker to produce an audible sound is considered to be taught in DeMarch, see at least the abstract.  It would have been obvious to use a speaker with the device of Trantzas since it would merely yield predictable results such as providing auditory cues to the patient)

31. The flexible sensing strip as claimed in claim 30 elongate distance sensor
is sandwiched between a top surface and a bottom surface. (see at least figures 5,23,24,25a of Trantzas)

33. — The flexible sensing strip as claimed in claim 32 wherein the bottom surface includes an adhesive. (see at least col. 10:40-42 of Trantzas which teaches adhesive.   The bottom layer of Trantzas includes an adhesive.)

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trantzas et al (5,952,585) and DeMarch (2017/0128816) and further in view of Mangharam et al (10,642,360)

34. — The flexible sensing strip as claimed in claim 30 wherein the distance
sensor is a haptic distance sensor.  (Trantzas is silent as to a haptic sensor.  However, Mangharma teaches a haptic sensor, see at least col. 2:53-54.  To use such with the device of Trantzas would have been obvious since haptics sensors can produce a signal based on touch, instead of pressure, and thus would merely yield predictable results.)

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trantzas et al (5,952,585) and DeMarch (2017/0128816) and further in view of Kuo (2016/0075100).

32. The flexible sensing strip as claimed in claim 31 wherein the top surface
and bottom surface are water resistant. (Trantzas is silent as to water resistance.  However, such is taught in at least ¶19 of Kuo.  To make the device of Trantzas water resistant would merely yield predictable results, and protect the internal circuitry.)


Allowable Subject Matter
Claim 8,9,26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 5,11,13-15,17-20,25,27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792